Citation Nr: 1618531	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected phlebitis, unilateral, left thigh residuals of shell fragment wound on either a schedular or extraschedular basis.

2.  Entitlement to an initial compensable disability rating for aneurysm, large artery.

3.  Entitlement to an initial disability rating in excess of 10 percent for a shell fragment wound, Muscle Group XIV.

4.  Entitlement to an initial disability rating in excess of 10 percent for shell fragment wound, Muscle Group XIII.

5.  Entitlement to a compensable evaluation for a shell fragment wound scar on the scalp.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO decision, which denied the aforementioned claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran previously expressed his desire to testify before the Board at a personal hearing.  In September 2013, the Board remanded the Veteran's appeal specifically so that a personal hearing with a Veterans Law Judge could be scheduled.  The AOJ did in fact schedule the Veteran for a videoconference hearing, which was to take place on November 10, 2015.  An indication in the Veterans Appeals Control and Locator System (VACOLS) suggests that the Veteran requested to have this hearing postponed and rescheduled.  Unfortunately, there is no evidence on file indicating that the AOJ actually attempted to reschedule the hearing, nor is there evidence indicating that that the Veteran subsequently withdrew this hearing request.  As such, the appeal must be remanded once again to ensure that the Veteran is afforded his opportunity to testify before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

A videoconference hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


